Frank D Lacey, Jr., a pro se Michigan resident, appeals a district court order denying his motion for relief filed pursuant to Fed R Civ. P 60(b). This case has been referred to a panel of the court pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed Fed. R.App. P. 34(a).
On February 12, 1998, two civil rights actions filed by Lacy were consolidated by the district court On March 5, 1999, the district court issued its last summary judgment decision and dismissed the case. Lacy appealed the district court’s dismissal On June 21, 2000, this court affirmed the district court’s rulings granting summary judgment for the defendants. On July 7, 2000, Lacy then filed his Rule 60(b) motion seeking relief from judgment and a motion to impeach the testimony of his former attorney. The district court denied both motions.
In his timely appeal, Lacy essentially argues that the affidavits submitted with his Rule 60(b) motion establish that his former employer violated Title VII, that the district court’s original judgment was not consistent with the evidence, and that he was entitled to impeach the testimony of his former attorney.
An order denying Rule 60(b) relief is reviewed for an abuse of discretion. See Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.1993). Abuse of discretion exists when the reviewing court has a definite and firm conviction that the trial court committed a clear error of judgment. See Amernational Indus., Inc. v. Action-Tungsram. Inc., 925 F.2d 970, 975 (6th Cir.1991). An appeal of a denial of a Rule 60(b) motion does not bring up the underlying judgment for review. Id.
The district court did not abuse its discretion in denying Lacy Rule 60(b) relief. As the district court noted. Lacy does not state under which provision of Rule 60(b) he sought relief. Since Lacy submitted *482affidavits to the court, it appears that he is seeking relief under Rule 60(b)(2), the newly discovered evidence provision. However, Rule 60(b)(2) relief is available for up to a year after the entry of the district court’s judgment. The district court entered its final judgment on March 5, 1999, and Lacy did not file his Rule 60(b) motion until July 7, 2000. Thus, the motion is untimely
Finally, Lacy’s attempt to impeach the testimony of his former attorney is moot as the attorney’s statements were made on May 20, 1998, nearly a year before the district court entered its final judgment. Thus, Lacy had ample opportunity during the initial litigation to challenge the evidence Further, the impeachment request is simply an attempt to relitigate the underlying action which is prohibited under Rule 60(b) Id.
Accordingly, we affirm the district court’s order Rule 34(j)(2)(C), Rules of the Sixth Circuit.